April 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           STEWART AUTOMOTIVE RESEARCH, LLC, Appellant

NO. 14-14-00199-CV                          V.

 ERIK NOLTE, BRIAN KIRK, SIMON OGIER, AND JOHN TOLLE, Appellees
                ________________________________

       This cause, an appeal from the order in favor of appellees, Erik Nolte, Brian
Kirk, Simon Ogier, and John Tolle, signed February 7, 2014, was heard on the
transcript of the record. We have inspected the record and find error because
appellees were not entitled to recover attorneys’ fees. We therefore REVERSE the
order of the court below and RENDER judgment that appellees take nothing.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Erik Nolte, Brian Kirk, Simon Ogier, and John Tolle.

      We further order this decision certified below for observance.